687 S.E.2d 833 (2010)
In the Matter of William Henry TOLER.
No. S09Y0115.
Supreme Court of Georgia.
January 25, 2010.
William P. Smith III, Gen. Counsel State Bar, Jonathan W. Hewett, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to two special master reports which recommend that we accept William Henry Toler's two amended petitions for voluntary discipline. In 2003, this Court suspended Toler from the practice of law for one year for violating Rules 1.3, 3.2, 3.5(c), and 8.4(a)(4) of the Georgia Rules of Professional Conduct as found in Bar Rule 4-102(d). In the Matter of William Henry Toler III, 276 Ga. 228, 576 S.E.2d 898 (2003). During his year of suspension, Toler kept $7,650 in fees that he had previously accepted from two clients for work he could no longer legally perform due to the suspension. His clients sought relief from the State Bar, but four years later, in 2007, he still had not returned the clients' money. Nevertheless, he filed a petition asking this Court to impose a single public reprimand, which this Court rejected.
Toler has finally returned the wrongfully retained funds to the clients, and now asks this Court to impose two Review Panel Reprimands for his admitted violations of Rule 9.3 of the Georgia Rules of Professional Conduct, for failing to respond properly to disciplinary notices of investigation, and of Rule 1.16(d), for failing to refund the clients' funds. Although the special master recommends two Review Panel Reprimands as the appropriate discipline for Toler's misconduct, and the State Bar has no objection to that level of discipline, this Court does not find that Review Panel Reprimands are an appropriate level of discipline in this case. A one-year suspension was apparently insufficient to spur Toler to comply with his ethical obligations, given that the violations which he now admits occurred during that suspension and continued until the filing of the current petitions. Furthermore, it was not until this Court rejected Toler's previous petition for voluntary discipline that he finally complied with his ethical obligation to return the clients' money for work that he did not perform. Accordingly, the Court hereby rejects the petitions for voluntary discipline.
Petition for voluntary discipline rejected.
All the Justices concur.